DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: In paragraph 0026, “Figure 2” should be changed to --Figure 1--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 6, “is is” should be changed to --is--.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  In line 2, “straight” should be changed to --a straight--.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  In line 1, “plug” should be changed to --the plug--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22, 25 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation in claim 22 that “the inner edge of the opening in the circumferential joint is linearly coextensive with adjacent portions of the circumferential joint on opposite sides of the opening” was not described in the specification. The specification does not even use the term(s) “linearly coextensive”. Furthermore, the inner edge of the opening in the circumferential joint is not linearly coextensive with adjacent portions of the circumferential joint on opposite sides of the opening. As shown in Fig. 1, the inner edge of the opening is curved, not linear.
The limitation in claim 25 that “the outer circumferential surface of the plug is elongated and has tapered ends that adapt to the shape of the opening” was not described in the specification. That is, the specification does not teach that the tapered ends of the elongated outer surface of the plug “adapt to” (i.e., adjust to) the shape of the opening. The specification does not even use the term(s) “adapt to”.
The limitation in claim 30 that “the airbag module is free from clamps or other mechanical connectors for fixing the airbag onto the plug” was not described in the specification. The specification does not even use the term(s) “free”, “clamps” or “mechanical connectors”.  
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 does not accurately describe applicant’s invention because the inner edge of the opening in the circumferential joint is not linearly coextensive with adjacent portions of the circumferential joint on opposite sides of the opening. As shown in Fig. 1, the inner edge of the opening is curved, not linear.
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 does not further limit claim 11 because the limitations of claim 21 are already encompassed by claim 11. That is, the invention of claim 11 necessarily includes a straight linearly extending joint in the area of the opening, since “straight” and “linearly” mean the same thing, and claim 11 already recites “an opening…in the linearly extending circumferential joint”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruschulte et al. (DE 10 2013 009 723 A1). All references to paragraphs are with respect to the English translation. Ruschulte discloses an airbag module comprising an airbag 4 including two outer wall layers (O, U) which are interconnected at a circumferential joint (e.g., the linearly extending portion of joint 27, as shown in the annotated figure below) that extends linearly along a circumferential edge of the airbag and which delimit an interior of the airbag fillable with gas, wherein an opening 2 that is in fluid communication with the fillable interior of the airbag is formed as an interruption (i.e., a break) in the linearly extending circumferential joint (Fig. 1), wherein a plug (6, 106, 206, 306, 406) that includes a passage (e.g., 34) is permanently inserted in the opening, and wherein an outer circumferential surface of the plug is sealed against an inner edge of the opening (paragraphs 0007, 0009, 0013, 0014 and 0018). In the passage a gas conduit V is inserted which is in fluid communication with an inflator (paragraph 0052) and which guides the filling gas from the inflator into the interior of the airbag, wherein the gas conduit has at least one outlet opening through which filling gas flows out of the gas conduit. The gas conduit is part of a gas lance connected to the inflator, part of a gas conducting element disposed on the inflator (paragraph 0052) or part of the inflator itself. The gas conduit is sealed (implicit) against an inner wall (e.g., a portion of the plug that is provided with an internal thread – see paragraphs 0041, 0045 and 0046) of the passage. The gas conduit includes a rigid outer wall at least in the area of the passage (see, for example, paragraph 0001). At the inner edge of the opening, the outer wall layers are flatly adjacent to the outer circumferential surface of the plug (Figs. 6-8). The plug includes at least one sealing lip (e.g., the portion having a diameter d106 as shown in Fig. 4b, the portion having a diameter d40 as shown in Fig. 4d, or the “ring-shaped elevations” recited in paragraph 0013) on its outer circumferential surface. On its outer circumferential surface, the plug is bonded (via element 22, 23 or 24) or welded to the inner edge of the opening. In the area of the opening, the linearly extending circumferential joint is a straight linearly extending joint (Fig. 1). The inner edge of the opening in the circumferential joint is linearly coextensive with adjacent portions of the circumferential joint on opposite sides of the opening (Fig. 1). The circumferential joint has a width measured perpendicular to the linear direction along which the circumferential joint extends, and wherein the inner edge of the opening in the circumferential joint has a width that corresponds to the width of the circumferential joint on opposite sides of the opening (i.e., a width of the opening is approximately equal to a width of the circumferential joint on each side of the opening – see Fig. 1).

    PNG
    media_image1.png
    286
    448
    media_image1.png
    Greyscale

Fig. 1 of Ruschulte (annotated)
Claims 11, 16, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (US 2005/0134022 A1). Noguchi discloses an airbag module comprising an airbag 1 including two outer wall layers 11 which are interconnected at a circumferential joint (e.g., the linearly extending portion of joint 12, as shown in the annotated figure below) that extends linearly along a circumferential edge of the airbag and which delimit an interior of the airbag fillable with gas, wherein an opening 1b that is in fluid communication with the fillable interior of the airbag is formed as an interruption (i.e., a break) in the linearly extending circumferential joint (see the annotated figure below), wherein a plug (3a, and also, optionally, 3b) that includes a passage is permanently inserted in the opening, and wherein an outer circumferential surface of the plug is sealed against an inner edge of the opening (paragraphs 0007-0026, 0040, 0043, 0066 and 0068). At the inner edge of the opening, the outer wall layers are flatly adjacent to the outer circumferential surface of the plug (Figs. 3A-3C). On its outer circumferential surface, the plug is bonded (via adhesive(s) 3e) or welded to the inner edge of the opening. In the area of the opening, the linearly extending circumferential joint is a straight linearly extending joint (Fig. 4). The inner edge of the opening in the circumferential joint is linearly coextensive with adjacent portions of the circumferential joint on opposite sides of the opening (Fig. 4).

    PNG
    media_image2.png
    335
    584
    media_image2.png
    Greyscale

Fig. 4 of Noguchi (annotated)
Response to Arguments
Applicant's arguments filed on September 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that the “open ends” in Ruschulte and Noguchi “are not interruptions in a linearly extending circumferential joint that connect outer wall layers that delimit an airbag interior fillable with gas. Instead, they are fabric tubes that extend from the circumferential joint and provide a conduit to the airbag interior.” As shown in the annotated figure from Ruschulte provided above, the opening 2 forms an interruption (i.e., a break) in a linearly extending circumferential joint. As shown in the annotated figure from Noguchi provided above, the opening 1b forms an interruption (i.e., a break) in a linearly extending circumferential joint. Claim 11 does not preclude the openings from being in portions of fabric tubes.
In response to applicant’s arguments in the first paragraph on page 8 of the remarks, the plugs in Ruschulte and Noguchi are both configured to fit into an opening with an inner edge positioned along a linearly extending circumferential joint (see the annotated figures above). 
Allowable Subject Matter
Claims 24 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614